Exhibit 10 (an)

 

FIRST INDIANA CORPORATION

2004 EXECUTIVE COMPENSATION PLAN

2006 DIRECTOR COMPENSATION PROGRAM

 

Deferred Share Agreement

 

DS NO.         

 

         Shares

 

First Indiana Corporation (the “Corporation”) hereby awards Deferred Shares of
the Corporation’s Common Stock to             (the “Grantee”) upon the following
terms and conditions.

 

1. Reference to the 2004 Executive Compensation Plan and the 2006 Director
Compensation Program. This agreement and the award of Deferred Shares is made
under and is subject to the First Indiana Corporation 2004 Executive
Compensation Plan (the “Plan”) and the 2006 Director Compensation Program (the
“Program”). Copies of the Plan and the Program are attached and incorporated
herein by reference.

 

2. Definitions. The following terms shall have the following meanings, unless a
different meaning is plainly required by the context:

 

“Committee” means the Compensation and Governance Committee or its equivalent.

 

“Date of Grant” means January 3, 2006, the date as of which the Deferred Shares
awarded by this Agreement are being awarded.

 

“Deferred Shares” mean the shares of Common Stock to which the Grantee may
become entitled under this Agreement, including any shares of Common Stock or
other securities distributed in respect thereof, by reason of an adjustment
provided for in Section 8 below.

 

“Disability” means, with reference to any termination of the Grantee’s
Continuous Service as a director of the Corporation, any physical or mental
impairment of the Grantee that qualifies the Grantee for disability benefits
under the terms of the long-term disability plan of the Corporation in effect at
the time of such termination and that is expected to last at least 12 months
from the date of such termination or to result in death within such period of 12
months.

 

“Qualifying Circumstance” means, with reference to an interruption or
termination of the Grantee’s Continuous Status as a director, an interruption or
termination that occurs due to the Grantee’s death or Disability.

 

1



--------------------------------------------------------------------------------

“Restricted Period” means the period commencing on the Date of Grant and ending
on the first day after the Grantee is no longer a director of the Corporation or
on such earlier date as the Committee may determine pursuant to Section 4.

 

“Threshold Date” means January 1, 2007.

 

Further, any other capitalized term used in this Agreement shall have the
meaning as ascribed to it in the Plan.

 

3. Deferred Share Award. The Corporation hereby awards to the Grantee the right
to receive                          shares of Common Stock, subject to the terms
and conditions of the Plan and the Program, and subject to the terms and
conditions set forth in this Agreement. The Corporation shall establish and
maintain a bookkeeping account for the Grantee to record the Deferred Shares and
transactions and events affecting such Deferred Shares. The Deferred Shares and
other items reflected in the account will represent only bookkeeping entries by
the Corporation to evidence unfunded obligations of the Corporation.

 

4. Restrictions on Transfer. The Deferred Shares will vest and become issuable
at the expiration of the Restricted Period, as long as the Restricted Period
does not end prior to the Threshold Date, subject to the provisions of Sections
5, 6 and 7. Unless and until such time as the restrictions specified in this
Agreement no longer apply, the Grantee may not sell, assign, transfer, pledge or
otherwise encumber his rights under this Agreement. The Committee shall have the
authority to vest the Deferred Shares at an earlier date, whenever the Committee
may determine that such action is appropriate by reason of changes in applicable
tax or other laws or by reason of other changes and circumstances occurring
after the Date of Grant.

 

5. Forfeiture Upon Termination of Continuous Status. If the Grantee’s Continuous
Status with the Corporation terminates prior to the Threshold Date, otherwise
than by reason of a Qualifying Circumstance, this Award shall be forfeited and
cancelled. If the Grantee’s Continuous Status terminates before the Threshold
Date by reason of a Qualifying Circumstance, the Committee, within 90 days after
such termination, may declare the Grantee to be vested as to a fraction of this
Award, the numerator of which is the number of full calendar months during the
present year in which the Grantee maintained Continuous Status, and the
denominator of which is 12. The provisions of this section are subject to any
contrary provisions of Section 9 below regarding the vesting of all of this
Award in certain events involving a Change of Control.

 

6. Grantee’s Rights as Stockholder; Voting; Dividends. Unless and until this
Award vests and shares of Common Stock are issued to the Grantee in satisfaction
of this Award, the Grantee shall not have the voting rights of a shareholder in
respect of the Deferred Shares. However, dividend equivalents shall be paid on
the Deferred Shares in accordance with the Program and at the direction of the
Committee.

 

7. Delivery and Registration of Shares of Common Stock. Except as otherwise
provided in Section 9, if the requirements for vesting of the Deferred Shares
has occurred, the Corporation shall deliver to the Grantee a certificate for the
number of shares of Common Stock represented by the Deferred Shares. The
Corporation’s obligation to deliver shares of Common Stock

 

2



--------------------------------------------------------------------------------

hereunder shall, if the Committee so requests, be conditioned upon the receipt
of a representation as to the investment intention of the Grantee or any other
person to whom such shares are to be delivered, in such form as the Committee
shall determine to be necessary or advisable to comply with the provisions of
the Securities Act of 1933, as amended, or any other federal, State or local
securities legislation. The Corporation shall not be required to deliver any
shares under this Agreement prior to (i) the admission of such shares to listing
on any stock exchange on which the shares of Common Stock may then be listed and
(ii) the completion of such registration or other qualification of such shares
under any state or federal law, rule or regulation, as the Committee shall
determine to be necessary or advisable.

 

8. Adjustments for Changes in Capitalization of the Corporation. In the event of
any change in the outstanding shares of Common Stock subsequent to the date of
this Agreement by reason of any reorganization, recapitalization, stock split,
stock dividend, combination or exchange of shares, merger, consolidation, or any
change in the corporation structure of the Corporation or in the shares of
Common Stock, the number and class of Deferred Shares covered by this Agreement
shall be adjusted to account for such change.

 

9. Effect of Change of Control. The Deferred Shares shall vest upon a Change of
Control.

 

10. Withholding Tax. Upon vesting of the Deferred Shares, the Corporation shall
have the right to require the Grantee or other person receiving the shares of
Common Stock to pay the Corporation the amount of any taxes which it is required
to withhold with respect to the Deferred Shares or, in lieu thereof, to retain,
or sell without notice, a sufficient number of the Deferred Shares to cover the
amount required to be withheld.

 

11. Notices. Any notices provided for in this Agreement or the Plan shall be
given in writing. Notices to the Corporation shall be delivered to the Secretary
of the Corporation, or shall be left for or mailed to the Secretary at the main
office of the Corporation, and shall be deemed effectively given when delivered
or left or, if mailed, when received at the main office. Notices to the Grantee
shall be mailed and shall be deemed effectively given five days after deposit in
the United States mail, postage prepaid, addressed to the Grantee at the last
address provided by the Grantee to the Corporation.

 

12. Plan and Plan Interpretations as Controlling. This Award and the terms and
conditions set forth in this agreement are subject in all respects to the terms
and conditions of the Plan, which is controlling. All determinations and
interpretations of the Committee shall be binding and conclusive upon the
Grantee or his legal representatives with regard to any question arising
hereunder or under the Plan.

 

 

[The remainder of this page is intentionally left blank.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed as
of                         , 2006.

 

 

FIRST INDIANA CORPORATION

By:        

Robert H. Warrington, President & CEO

 

    “Corporation”

 

4